Citation Nr: 9933224	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral posterior subcapsular cataracts, currently rated as 
30 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to August 
1968.

This appeal arises from December 1994 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey that denied claims for an 
increased rating for incipient bilateral posterior cataracts.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  

A notice of disagreement concerning the increased rating 
issue was received at the RO in September 1995.  The RO 
issued a statement of the case in September 1995.  The 
veteran submitted a letter in November 1995 that the Board 
accepts in lieu of a substantive appeal.  In this regard, the 
Board notes that the veteran has not submitted a VA Form 9 
and the RO accepted a March 1996 statement in lieu of a 
substantive appeal.

In an informal hearing presentation dated in February 1999, 
the veteran's representative argued for service connection 
for non-malignant cystic thyroid nodular disease and for skin 
cancers.  Although the RO has denied claims for service 
connection for these disorders, the veteran has not submitted 
a notice of disagreement concerning the denials and therefore 
the Board lacks jurisdiction to address these issues.  

In a June 1996 letter to the RO, the veteran asked the RO to 
"Hold in abeyance a BVA hearing pending a determination of 
the latest evidence ..." The Board notes that the veteran has 
requested and received only a hearing before an RO hearing 
officer.  Under these circumstances, the Board does not 
interpret the statement above to be a request for an 
additional hearing; however, if the veteran desires a hearing 
before a member of the Board he is invited to request one.

The evidence of record indicates that since the veteran 
submitted his claim for an increased rating for his 
cataracts, he had also asserted that this disability has 
rendered him unemployable.  In effect, he has stated a claim 
for a total disability rating for compensation based on 
unemployability of the individual (TDIU) under 38 C.F.R. 
§ 4.16.  This claim is referred to the RO for initial 
adjudication. 

REMAND

Correspondence in the claim folder suggests that the case was 
mistakenly sent to the Board rather than the Compensation and 
Pension Service for radiation review.  As the veteran had an 
appeal pending on the increased rating issue, it is now on 
the Board's docket.  The file is returned to the RO for 
further processing of the claims under review.

The RO should continue to process the 
claims under review.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



